Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
Applicant on page 8 of the remarks argues that Xie does not teach “ … drawing a line connecting the plurality of skeletal joints…”
 The Examiner believes Xie in fig. 9 illustrates drawing a line connecting the plurality of skeletal joints, see the second row below:

    PNG
    media_image1.png
    481
    782
    media_image1.png
    Greyscale

Applicant on pages 8-9 of the remarks argues that Popa does not teach the limitations of claim 12.
The examiner believes the two poses 13’ of fig. 3b may be considered as the accumulating the number representing how many times … the purpose is to show the number, and the number may be shown as a counter or images or etc. that may be fallen into a design choice category.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Visual Feedback for Core Training with 3D Human Shape and Pose” Haoran Xie et al., 2019 NICOGRAPH International, IEEE (submitted as an IDS), hereinafter Xie, and further in view of Popa et al., US 2014/0219550 A1, hereinafter Popa.

Claim 1. 
A method comprising: receiving, by one or more processors, a monocular image that includes a depiction of a body of a user in a given pose (Xie teaches on page 49, fig. 1 and the abstract); detecting, by the one or more processors, a plurality of skeletal joints of the body depicted in the monocular image (Xie, page 51 under section IV i.e. K=23 joints, also see page 50 discloses the target pose is represented using a skeleton image); generating an outline of the body of the user based on the plurality of skeletal joints (Xie discloses on page 51 left column  OpenPose can be used to detect the multiple persons’ pose from an input image using multi-stage CNN) by drawing a line connecting the plurality of skeletal joints (see Xie second row of fig. 9 illustrates drawing a line connecting the plurality of skeletal joints); retrieving a mask that represents a target pose (Xie discloses on page 51 left column a human mesh based on SMPL model can be generated from a single input image); and 
determining that the given pose of the body of the user matches the target pose by determining that a number of pixels of the line connecting the plurality of skeletal joints that fall within the target pose in the mask exceed a threshold without obtaining a depth map of the body of the user depicted in the monocular image from a depth sensor. (the examiner interpretations regarding “determining that a number of pixels of the line connecting the plurality of skeletal joints that fall within the target pose”: it is computing optical flow (pixels) from a pose of a user, see Popa fig. 8. Comparing the current data of e.g., fig. 8a with database pose which defines whether a leg or an arm is to be labeled e.g., left or right. Popa discloses at [0098] and in FIG. 7(c), again with the two possible labeling of the legs. Therefore, we have four possible positions in 3D for the right knee after lifting into 3D. They are shown in FIG. 7(b). If the right knee falls on one of the positions marked with a star, the left knee will fall on the other star. If the right knee falls on one of the positions marked with a circle, then the left knee will fall onto the other circle. This computation is not involved obtaining a depth map of the body of the user. See Popa at [0097-0106]).
Thus, it would have been obvious to one of ordinary skill in the art to combing or recognize the teachings of Popa into teachings of Xie in order to provide determining a match between the outline of the body and the target pose using a number of pixels. 

Claim 2. 
Popa teaches the method of claim 1, further comprising: receiving a plurality of images from an image capture device; detecting presence of the user in the plurality of images; and in 

Claim 3.
Popa teaches the method of claim 1, wherein the threshold comprises a first threshold, further comprising associating the first threshold with a first portion of the mask and associating a second threshold with a second portion of the mask.  See fig. 7b the first threshold may be considered as “stars” and the second threshold may be as “circles”.

Claim 4. 
determining that the given pose of the body of the user matches the target pose in response to determining that a first quantity of pixels of the line associated with the first portion exceed the first threshold and that a second quantity of pixels of the line associated with the second portion exceed the second threshold. [0114] The error functional can be minimized in a local optimization in which the pose of the subject as seen in one frame or in a set of frames from the same instant in time is varied. Alternatively, the error functional can be minimized over a longer sequence of frames in which the poses corresponding to all frames are varied in order to find optimal matches for the entire sequence which are consistent which each other (according to optimization criteria that link consecutive frames).
Claim 5. 
Popa teaches the method of claim 1, further comprising: computing a number of pixels of the line connecting the plurality of skeletal joints that fall within the target pose in the mask.  See [0072] and [0093].

Claim 6. 
Popa teaches the method of claim 1, wherein the mask is a first mask and the threshold comprises a first threshold, further comprising: accessing a second mask associated with a second threshold: and determining that a second pose of the body of the user matches a second target pose by determining that a second number of pixels of another outline of the second pose of the body that fall within the second mask pose exceed the second threshold. [0027] the best match or matches for a sequence of source image segments, can be done by [0028] repeatedly choosing, from the set of sequences of reference 

Claim 7. 
Xie teaches the method of claim 1, wherein detecting the plurality of skeletal joints of the body comprises identifying points respectively associated with a right wrist, a right elbow, a right shoulder, a nose on a face of the user, a left shoulder, a left elbow, and a left wrist. See page 52 discloses the differences between target and current 3D models, we adopt color visualization on predefined 10 marker positions on the human body. We set the marker positions at both hands and elbows, shoulders, knees, and ankles because the differences of the two models are more apparent at the end parts than the human trunk. 
Claim 8. 


Claim 9. 
Popa teaches the method of claim 1, wherein the mask includes a black portion and a white portion, wherein the white portion represents an outline corresponding to the target pose, and further comprising comparing the outline of the body depicted in the monocular image with the white portion of the mask. See [0115].

Claim 10. 
Xie teaches the method of claim 1, further comprising generating an image that combines the mask with the outline, wherein the image includes a first visual indicator of the outline, a second visual indicator of the target pose, and a third visual indicator of a portion of the outline that is within a region of the target pose. See figs. 6, 9-11. 

Claim 11. 
Xie and Popa teach the method of claim 1, wherein the target pose comprises a sequence of two or more poses, wherein the mask is a first mask corresponding to a first pose of the two or more poses, wherein the monocular image comprises a first monocular image and the outline comprises a first outline, and wherein the given pose of the user is a first pose, further comprising: determining that the first pose of the body of the user matches the first pose of the two or more poses in response to comparing the first outline with the first mask; receiving a second monocular image that includes a depiction of a second pose of the body of the user; 

Claim 12. 
Popa teaches the method of claim 11, further comprising accumulating a number representing how many times the first and second poses of the body of the user match the sequence of the two or more poses.  See FIG. 3b three best matching poses from a database. The examiner believes the two poses 13’ of fig. 3b may be considered as the accumulating the number representing how many times … the purpose is to show the number, and the number may be shown as a counter or images or etc. that may be fallen into a design choice category.

Claim 13. 
Popa teaches the method of claim 12, further comprising: receiving a video comprising a first portion and a second portion, wherein the first portion includes a first sequence of monocular images comprising the first and second monocular images, and wherein the second portion includes a second sequence of monocular images, the second sequence of monocular images comprising sets of monocular images depicting the body of the user in the first and 

Claim 14. 
Popa and Xie teach the method of claim 1, further comprising incrementing a number representing how many times first and second poses of the body of the user match a sequence of two or more poses each time a portion of a video is determined to include a sequence of images comprising the monocular image that depict the body of the user in the first and second poses. Popa at [0031] selecting, from the set of sequences of reference silhouettes, a predetermined number of sequences which have the smallest sequence matching errors. Also see Xie in fig. 11.  

Claim 15. 


Claim 16. 
Xie teaches the method of claim 15, wherein the size of the mask is adjusted based on a computed distance between predetermined pairs of the plurality of skeletal joints. See page 53 discloses for representing the differences between target and current 3D models, we adopt color visualization on predefined 10 marker positions on the human body. We set the marker positions at both hands and elbows, shoulders, knees, and ankles because the differences of the two models are more apparent at the end parts than the human trunk. We did not choose hip joints on the body because the differences in hip points are not apparent due to coincided waist positions. We used shoulders, elbows, and hands positions for a good representation of the upper body postures, which are the most important parts in core training. To obtain the marker positions using SMPL-based human model, we superimposed the aforementioned joint positions with SMPL mesh model to determine the start and end points for each marker, as shown in Figure 7. 

Claim 17. 


Claim 18. 
Popa and Xie teach the method of claim 1, further comprising: scaling the depiction of the body of the user in the monocular image; and selecting a size for the mask based on the scaled depiction of the body. Xie page 51 discloses Human mesh recovery (HMR) model is a deep learning-based approach for reconstructing 3D human model from a single RGB image. The human mesh model SMPL can be generated from 9 DoF camera pose (translation, rotation, and scaling) and SMPL parameters pose θ and shape β, which can be evaluated using a 3D regression module. In the discriminator network, the natural human shapes are distinguished if unnatural joint bending and unnatural body shapes such as too thin exist. See Popa at [0094].
Claims 19-20 are rejected with similar reasons as set forth in claim 1, above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613